IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40206
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DWANE RAYMOND SIMS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:99-CR-60-1
                       --------------------
                         December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Dwane

Raymond Sims has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Sims has received a copy of counsel’s motion and brief, and, in

response, has filed a motion for appointment of counsel.    Our

independent review of counsel’s brief, Sims’ motion, and the

record discloses no nonfrivolous issue.   Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    See 5TH

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40206
                                 -2-

CIR. R. 42.2.   Further, Sims’ motion for appointment of counsel

is DENIED.   See Fifth Circuit Plan under the Criminal Justice

Act, §§ 2, 3.